Title: From George Washington to William Heath, 28 April 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Newburgh 28th April 1782—
                        
                        I have received your several Favrs of Yesterday.
                        I beg you to close the Matter of damaged provisions with Msrs Sanders—they will doubtless take them at what
                            they may be worth—& pass them to the Credit of the United States.
                        I am very sorry the recruiting Service in your State wears no better an Aspect—Liut. Robinson may remain at
                            present as an Assistt to the Minister of Service—If any Number of Recruits should be collected at the different
                            Rendezvous, Colo. Badlam I fancy must yet want additional Assistance. With Regard & Esteem I am Dear Sir your most
                            Obedient & most humble Servant
                        
                            Go: Washington
                        
                    